DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,323. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) process claims 1-10 and 12-18 of the cited patent disclose substantially similar method steps as those in claims 1-15 of this application and (2) product claims 11, 19, and 20 of the cited patent disclose substantially similar structural elements as those in claims 16-20 of this application. An artisan skilled in the art would have considered the minor differences among the claims in question obvious variations based on the subject matter disclosed in the cited patent. Specifically, in relation to process claims 1-15 of this application, claim 1 of the cited patent discloses a method of operating an infusion device capable of delivering insulin to a patient, the method comprising: obtaining, by a control system associated with the infusion device, an input qualitative meal size; obtaining historical carbohydrate amounts associated with historical meal events for the patient associated with the input qualitative meal size; determining an estimated carbohydrate amount corresponding to the input qualitative meal size based at least in part on the historical carbohydrate amounts; determining, by the control system, a bolus dosage of the insulin based at least in part on the estimated carbohydrate amount; and operating, by the control system, an actuation arrangement of the infusion device to deliver the bolus dosage of the insulin to the patient.  Claim 2 of the cited patent discloses the method of claim 1, further comprising: obtaining an indication of nutritional content of a meal via a user interface, wherein: obtaining the historical carbohydrate amounts comprises obtaining the historical meal carbohydrate amounts corresponding to historical meal events including the nutritional content; and determining the estimated carbohydrate amount comprises determining the estimated carbohydrate amount based at least in part on the historical carbohydrate amounts associated with the historical meal events including the nutritional content.  Claim 3 of the cited patent discloses the method of claim 2, wherein determining the bolus dosage comprises determining the bolus dosage based at least in part on the estimated carbohydrate amount and the nutritional content.  Claim 4 of the cited patent discloses the method of claim 3, wherein determining the bolus dosage comprises: calculating an initial bolus dosage based at least in part on the estimated carbohydrate amount; and adjusting the initial bolus dosage based on the nutritional content to obtain the bolus dosage.  Claim 5 of the cited patent discloses the method of claim 4, wherein adjusting the initial bolus dosage comprises decreasing the initial bolus dosage when the nutritional content indicates a relatively high fat meal.  Claim 6 of the cited patent discloses the method of claim 4, wherein adjusting the initial bolus dosage comprises increasing the initial bolus dosage when the nutritional content indicates a relatively high carbohydrate meal.  Claim 7 of the cited patent discloses the method of claim 2, further comprising adjusting a closed-loop control parameter based on the nutritional content.  Claim 8 of the cited patent discloses the method of claim 2, further comprising temporarily suspending delivery of the insulin by a closed-loop control system of the infusion device based on the nutritional content.  Claim 9 of the cited patent the method of claim 1, further comprising determining an estimated carbohydrate ratio corresponding to the input qualitative meal size based at least in part on the historical data and a current time of day, wherein determining the bolus dosage comprises determining the bolus dosage based on the estimated carbohydrate amount and the estimated carbohydrate ratio.  Claim 10 of the cited patent the method of claim 9, wherein: determining the estimated carbohydrate amount comprises determining the estimated carbohydrate amount for the qualitative meal size based at least in part on historical carbohydrate amounts associated with the historical meal events associated with the qualitative meal size and the current time of day.  Claim 12 of the cited patent discloses the method of claim 1, wherein the input qualitative meal size comprises small, medium or large.  Claim 13 of the cited patent discloses a method of operating an infusion device capable of delivering fluid influencing a physiological condition to a patient, the method comprising: obtaining, by a control system associated with the infusion device, an indication of an event via a user interface, wherein the indication comprises a qualitative size for a meal; obtaining historical data for the patient associated with previous instances of the event; determining, by the control system, a delivery adjustment based at least in part on a subset of the historical data for the patient associated with the previous instances of the event having the qualitative size for the meal associated therewith; and operating, by the control system, an actuation arrangement of the infusion device to deliver the fluid to the patient in accordance with the delivery adjustment.  Claim 14 of the cited patent discloses the method of claim 13, the fluid comprising insulin and the historical data including historical sensor glucose measurement data for the patient corresponding to the previous instances of the event, and the method further comprising determining an estimated glycemic response to the event based at least in part on the historical sensor glucose measurement data corresponding to the previous instances of the event, wherein the delivery adjustment is influenced by the estimated glycemic response.  Claim 15 of the cited patent the method of claim 14, wherein: determining the estimated glycemic response comprises an estimated carbohydrate ratio based on the historical sensor glucose measurement data corresponding to the previous instances of the event; and determining the delivery adjustment comprises determining a bolus dosage based at least in part on the estimated carbohydrate ratio.  Claim 16 of the cited patent discloses the method of claim 13, wherein: the fluid comprises insulin; the historical data comprises historical meal data for the patient; determining the delivery adjustment comprises: correlating the qualitative size to an estimated carbohydrate amount for the patient based at least in part on a subset of the historical meal data for the patient associated with previous meals having the qualitative size associated therewith; and determining a meal bolus amount based at least in part on the estimated carbohydrate amount; and operating the actuation arrangement comprises operating the actuation arrangement to deliver the meal bolus amount of the insulin.  Claim 17 of the cited patent discloses the method of claim 13, wherein: the fluid comprises insulin; the indication comprises a nutritional content for a meal; the historical data comprises historical meal data for the patient; determining the delivery adjustment comprises: correlating the nutritional content to an estimated carbohydrate amount for the patient based at least in part on a subset of the historical meal data for the patient associated with previous meals having the nutritional content associated therewith; and determining a meal bolus amount based at least in part on the estimated carbohydrate amount; and operating the actuation arrangement comprises operating the actuation arrangement to deliver the meal bolus amount of the insulin.  Claim 18 of the cited patent discloses the method of claim 13, wherein: the fluid comprises insulin; the indication comprises a nutritional content for a meal; the historical data comprises historical meal data for the patient; determining the delivery adjustment comprises: determining an estimated glycemic response to the meal based at least in part on a subset of the historical meal data for the patient associated with previous meals having the nutritional content associated therewith; and adjusting a closed-loop control parameter based at least in part on the estimated glycemic response; and operating the actuation arrangement comprises operating the actuation arrangement to deliver the fluid based at least in part on a sensor glucose measurement for the patient and the adjusted closed-loop control parameter.  
In relation to product claims 17-20 of this application, claim 11 of the cited patent discloses a computer-readable medium having instructions stored thereon that are executable by the control system associated with the infusion device to perform the method of claim 1.  Claim 19 of the cited patent discloses an infusion system comprising: an actuation arrangement operable to deliver insulin to a patient; a user interface to receive an input qualitative meal size indication; a data storage element to maintain historical meal data for the patient; and a control system coupled to the actuation arrangement, the user interface, and the data storage element to determine a meal bolus dosage of the insulin based at least in part on a subset of the historical meal data for the patient corresponding to previous meals corresponding to the input qualitative meal size indication and operate the actuation arrangement to deliver the meal bolus dosage of the insulin to the patient.  Finally, claim 20 of the cited patent discloses the infusion system of claim 19, wherein the control system determines an estimated carbohydrate amount corresponding to the input qualitative meal size indication based at least in part on the subset of the historical meal data and determines the meal bolus dosage based at least in part on the estimated carbohydrate amount.
Allowable Subject Matter
In relation to sections 102 and 103, independent claims 1, 17, and 19 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to independent claim 1, the prior art of record does not disclose or suggest, inter alia, the steps of: 
determining, by a control system associated with the medical device, a probable patient response for the physiological condition of the patient corresponding to a future activity by the patient, wherein the probable patient response is influenced by historical data for the patient corresponding to the future activity; 
determining, by the control system, an adjustment for delivering the fluid by the medical device based at least in part on the probable patient response to the future activity; and 
operating, by the control system, the medical device to deliver the fluid to the patient in accordance with the adjustment.
In relation to independent claim 17, the prior art of record does not disclose or suggest, in combination, the steps of: 
obtain user input indicating a future activity by a patient; 
obtain historical data for the patient corresponding to the future activity; 
determine a probable patient response to the future activity for a physiological condition of the patient based at least in part on the historical data for the patient; 
determine an adjustment for delivering a fluid by a medical device based at least in part on the probable patient response to the future activity; and 
operate the medical device to deliver the fluid to the patient in accordance with the adjustment, wherein the fluid influences the physiological condition of the patient.
In relation to independent claim 19, the prior art of record does not disclose or suggest, in combination, the steps of:
obtain user input indicating a future activity by a patient; 
obtain historical data for the patient corresponding to the future activity; determine a probable patient response to the future activity for a physiological condition of the patient based at least in part on the historical data for the patient; 
determine an adjustment for delivering a fluid by a medical device based at least in part on the probable patient response to the future activity; and 
operate the medical device to deliver the fluid to the patient in accordance with the adjustment, wherein the fluid influences the physiological condition of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783